               Case 6:20-cv-01099 Document 1 Filed 12/02/20 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

 NATALIE ADAMS, Individually and for Others                 Case No. 6:20-cv-01099
 Similarly Situated,

      Plaintiff,                                            Collective Action

 v.
                                                            Jury Trial Demanded
 ABSOLUTE CONSULTING, INC.

      Defendant.


                                      ORIGINAL COMPLAINT

                                                SUMMARY

        1.         Absolute Consulting, Inc. (Absolute) does not pay overtime to the hourly employees

it employs as required by the Fair Labor Standards Act (FLSA).

        2.         Instead, Absolute pays these workers the same hourly rate for all hours worked,

including those worked in excess of forty in a workweek.

        3.         Absolute did not pay Natalie Adams (Adams) or any other workers like her, overtime

as required by the FLSA.

        4.         Adams brings this collective action to recover unpaid overtime and other damages.

                                       JURISDICTION AND VENUE

        5.         This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).

        6.         Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claim occurred in this District.

                                              THE PARTIES

        7.         Adams was an hourly employee of Absolute.
             Case 6:20-cv-01099 Document 1 Filed 12/02/20 Page 2 of 8




       8.      Her written consent is attached as Exhibit A.

       9.      Adams worked for Absolute in Glen Rose, Texas in Somervell County.

       10.     Absolute is headquartered in Miramar Beach, Florida.

       11.     Absolute employed Adams and those similarly situated to her.

       12.     Absolute may be served with process by serving its registered agent Corporation

Services Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

                                   COVERAGE UNDER THE FLSA

       13.     At all relevant times, Absolute was an employer within the meaning of the Section 3(d)

of the FLSA, 29 U.S.C. § 203(d).

       14.     At all relevant times, Absolute was an enterprise within the meaning of Section 3(r) of

the FLSA, 29 U.S.C. § 203(r).

       15.     At all relevant times, Defendant was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1), because they had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials—such as cell

phones, computers, walkie-talkies, hardhats, and personal protective equipment—that have been

moved in or produced for commerce.

       16.     At all relevant times, Absolute has had an annual gross volume of sales made or

business done of not less than $1,000,000.

       17.     At all relevant times, Adams and the Putative Class Members (defined below) were

engaged in commerce or in the production of goods for commerce.




                                                 2
               Case 6:20-cv-01099 Document 1 Filed 12/02/20 Page 3 of 8




                                             THE FACTS

         18.    Absolute is a staffing company that provides workers to the power industry including

nuclear, thermal/fossil, transmission and distribution, oil and gas, renewable energy, and automotive. 1

         19.    Among other things, it provides engineering, consulting, and staffing services to its

clients and claims that is “at the forefront of procedure, technical writing methodology with its roots

in nuclear power.” Id.

         20.    Adams worked for Absolute in Glen Rose, Texas at the Comanche Peak Nuclear

power plant.

         21.    Adams was an hourly employee of Absolute.

         22.    Adams earned $110 per hour while working at Absolute.

         23.    Adams worked as a project manager.

         24.    Adams worked for Absolute from March 2016 until April 2019.

         25.    During plant outages, Adams often worked 50-60 hours or more per week.

         26.    But Absolute paid Adams at her regular hourly rate for all hours worked in a week,

including those over 40 in a week.

         27.    Thus, rather than receiving time and a half as required by the FLSA, Adams only

received “straight time” pay for the overtime hours she worked.

         28.    The “straight time for overtime” scheme violated the FLSA.

         29.    Absolute has known about the FLSA, and its overtime requirement, for many years.

         30.    Absolute nonetheless failed to pay certain hourly employees, such as Adams, overtime.

         31.    In October 2018, Absolute changed its pay practice in an attempt to conform with the

requirements of the FLSA.



1
    https://www.gses.com/absolute/

                                                   3
              Case 6:20-cv-01099 Document 1 Filed 12/02/20 Page 4 of 8




        32.     Absolute changed their pay to pay an alleged “salary” and then an “hourly bonus” for

the hours worked beyond Absolute’s “salary” threshold.

        33.     Adams reported the hours she worked to Absolute on a regular basis.

        34.     Adams did not receive a “guaranteed” salary in accordance with the FLSA.

        35.     Absolute made improper deductions from Adams’ “salary.”

        36.     The amount Adams earned after 40 hours in a week was not reasonably related to her

“salary.”

        37.     Adams regularly worked over 40 hours.

        38.     After Adams reached Absolute’s “salary” threshold in a week, the hours she actually

worked were paid at her straight time rate of $110 an hour.

        39.     Adams received her “straight time” pay for all hours worked on top of the “salary”

pay for all hours in a week.

        40.     So once Adams reached her threshold hours, the amount of pay he actually received

was not reasonably related to his “salary.”

        41.     For example, if Adams worked 65 hours in a week she would be paid 25 hours at $110

an hour.

42.             If the “excess hours” and the “salary” are added together it equals a ratio that clearly

exceeds the Department of Labor’s and case law’s guidance of 1:1.5. See Dep't of Labor, Defining

and Delimiting the Exemptions for Executive, Administrative, Professional, Outside Sales and

Computer Employees, 69 Fed. Reg. 22122, 22184 (Apr. 23, 2004); see also, U.S. Dept. of Labor Wage

and Hour Division Advisory Opinion from Bryan L. Jarrett, Acting Administrator, FLSA 2018-25,

https://www.dol.gov/whd/opinion/FLSA/2018/2018_11_08_25_FLSA.pdf (Nov. 8, 2018) (last

accessed October 8, 2020).




                                                   4
              Case 6:20-cv-01099 Document 1 Filed 12/02/20 Page 5 of 8




        43.     In fact, in most weeks when Adams worked over 40 hours, her actual earnings were

not reasonably related to her “salary.”

        44.     Absolute’s payment scheme does not guarantee a salary because once these workers

reach a certain number of hours, the amount they earn is not reasonably related to the amount

received.

        45.     Any “salary” Adams received is not reasonably related to what she actually earned.

        46.     Absolute were and are aware of the overtime requirements of the FLSA.

        47.     Absolute nonetheless fail to pay certain employees, such as Adams, overtime as

required under the FLSA.

        48.     Absolute failure to pay overtime to these workers was, and is, a willful violation of the

FLSA.

                                 COLLECTIVE ACTION ALLEGATIONS

        49.     Absolute’s illegal “straight time for overtime” policy extends beyond Adams.

        50.     It is the “straight time for overtime” payment plan that is the “policy that is alleged to

violate the FLSA” in this FLSA collective action

        51.     Defendant paid dozens of hourly employees according to the same unlawful scheme.

        52.     Any differences in job duties do not detract from the fact that these hourly workers

were entitled to overtime pay.

        53.     Therefore, the class is properly defined as:

                All workers who perform services for Absolute who were, at any
                point since October 29, 2018, paid “straight time for overtime.”
                (The “Putative Class Members”).

        54.     The workers impacted by Defendant’s “straight time for overtime” scheme should be

notified of this action and given the chance to join pursuant to 29 U.S.C. § 216(b).




                                                    5
              Case 6:20-cv-01099 Document 1 Filed 12/02/20 Page 6 of 8




                          CAUSE OF ACTION – VIOLATION OF THE FLSA

        55.     By failing to pay Adams and the Putative Class Members overtime at one-and-one-

half times their regular rates, Absolute violated the FLSA’s overtime provisions.

        56.     Absolute owes Adams and the Putative Class Members the difference between the rate

paid to them and the proper overtime rate.

        57.     The reasonable relationship test will be met if the weekly guarantee is roughly

equivalent to the employee's usual earnings at the assigned hourly, daily or shift rate for the employee's

normal scheduled workweek.” 29 C.F.R. §541.604(b). Generally, a 1.5 to 1 ratio will be considered

reasonably related. Id. See also Dep't of Labor, Defining and Delimiting the Exemptions for Executive,

Administrative, Professional, Outside Sales and Computer Employees, 69 Fed.Reg. 22122, 22184 (Apr.

23, 2004) (“if a nurse whose actual compensation is determined on a shift or hourly basis usually earns

$1,200 per week, the amount guaranteed must be roughly equivalent to $1,200.”); see also, U.S. Dept.

of Labor Wage and Hour Division Advisory Opinion from Bryan L. Jarrett, Acting Administrator,

FLSA 2018-25, https://www.dol.gov/whd/opinion/FLSA/2018/2018_11_08_25_FLSA.pdf (Nov.

8, 2018) (last accessed October 8, 2020).

        58.     Because Absolute knew or showed reckless disregard for whether its pay practices

violated the FLSA, Absolute owes these wages for at least the past three years.

        59.     Absolute is liable to Adams and the Putative Class Members for an amount equal to

all unpaid overtime wages as liquidated damages.

        60.     Adams and the Putative Class Members are entitled to recover all reasonable attorneys’

fees and costs incurred in this action.

                                            JURY DEMAND

        61.     Adams demands a trial by jury.




                                                    6
      Case 6:20-cv-01099 Document 1 Filed 12/02/20 Page 7 of 8




                                      PRAYER

62.    Adams prays for relief as follows:

       a.     An order allowing this action to proceed as a collective action under the FLSA
              and directing notice to all hourly employees who received straight time for
              overtime;

       b.     Judgment awarding Adams and the Putative Class Members all unpaid
              overtime compensation, liquidated damages, attorneys’ fees and costs under
              the FLSA;

       c.     An award of pre- and post-judgment interest on all amounts awarded at the
              highest rate allowable by law; and

       d.     All such other and further relief to which Adams and the Putative Class
              Members may show themselves to be justly entitled.




                                            7
Case 6:20-cv-01099 Document 1 Filed 12/02/20 Page 8 of 8




                               Respectfully submitted,

                               By: /s/ Michael A. Josephson
                                Michael A. Josephson
                                Texas Bar No. 24014780
                                Andrew Dunlap
                                Texas Bar No. 24078444
                                JOSEPHSON DUNLAP LAW FIRM
                                11 Greenway Plaza, Suite 3050
                                Houston, Texas 77046
                                713-352-1100 – Telephone
                                713-352-3300 – Facsimile
                                mjosephson@mybackwages.com
                                adunlap@mybackwages.com

                                AND

                                Richard J. (Rex) Burch
                                Texas Bar No. 24001807
                                BRUCKNER BURCH PLLC
                                8 Greenway Plaza, Suite 1500
                                Houston, Texas 77046
                                713-877-8788 – Telephone
                                713-877-8065 – Facsimile
                                rburch@brucknerburch.com

                               ATTORNEYS IN CHARGE FOR PLAINTIFF




                           8
